DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-17, 19, 21-24 and 26-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1 and 24 contain variations of the limitations "use a random sample consensus (RANSAC) technique to (i) fit a single curve to at least three of the boundary points to thereby determine a shape and a position of a boundary between an active portion and an inactive portion of the digital image, the shape of the boundary being at least partially circular, and (ii) generate boundary data indicative of the shape and position of the boundary" and taken in combination with the other claim limitations are not found in the prior art.  The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, AAPA (Applicants Admitted Prior Art), Taguchi (U.S. 2013/0156262), Burnett (U.S. 7,136,098), Garcia Morate (U.S. 2016/0373647), Yi (U.S. 2013/0057700), Kim (U.S. 2014/0064608), Pfrengle (U.S. 2014/0079303), Huang (U.S. 2012/0062754), Iwase (U.S. 2013/0021472), Nashizawa (U.S. 2016/0037046), Hasegawa (U.S. 5,353,130) and Heinzle (U.S. 2015/0062351), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483